Opinion of the Court
PER Curiam :
The accused was convicted by general court-martial of larceny in violation of Article 121, Uniform Code of Military Justice, 50 USC § 715, and wrongfully and unlawfully opening and secreting an undescribed package, and wearing an unauthorized decoration and badge, both in violation of Article 134, Uniform Code of Military Justice, 50 USC § 728. He was sentenced to dishonorable discharge, total forfeitures, and confinement for three years. The sentence was approved and affirmed by both the convening authority and a board of review.
We granted review to determine whether specification 1 of Charge II alleged any offense proscribed by the Uniform Code of Military Justice. The specification is worded as follows:
“Specification 1: In that Private Robert D Ray, . . . did, at Fort *599Leonard Wood, Missouri, during the period of 1 July 1955 to 15 August 1955, wrongfully and unlawfully open and secrete a certain package addressed to Private Earl J Pratt, Battery A, 93rd Armored Field Artillery Battalion, which said package was then in the custody of the said Private Robert D Ray, before said package was delivered to the person to whom it was directed.” ■ - ■
The principles set forth in United States v Lorenzen, 6 USCMA 512, 20 CMR 228, dispose of the only issue involved. Although it purported to allege an offense against the mails, the specification failed to allege that the item involved was “mail matter.”
The decision of the board of review as to specification 1 of Charge II is reversed. The record is returned to The Judge Advocate General of the Army for reference to the board of review for reassessment of the sentence to conform with this opinion.